DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2020 has been entered.
 
Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 30 November 2020.  Claims 1, 3-19 and 23 are currently pending of which claim 1 is currently amended.  Claims 2, 20-22 and 24 are cancelled.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 7-10, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2002/0014416 to Van Weert (Van Weert) in view of US Patent No. 4,417,097 to Das (Das) further in view of US Patent No. 4,465,659 to Cambridge et al. (Cambridge).
As to claim 1, Van Weert teaches a method for producing a metal from a metal material comprising the steps of providing the metal in a metal chloride form to an electrolysis cell comprising an anode connected to a source of hydrogen gas for delivering the hydrogen gas during use to the anode, and a cathode, passing an electric current from the anode through the cathode and depositing the metal at the cathode, and recovering (draining) the metal from the cathode, the main benefit of the method being the production of the metal without chlorine by-product, the reaction at the cathode comprising metal chloride reacting to form the metal and chlorine and the reaction at the anode comprising reacting hydrogen and chlorine to form hydrogen chloride (Abstract; Paragraph 0005-0007).  However, 
However, Das also discusses the electrolytic production of metals and teaches aluminum can be formed from aluminum chloride in the same manner as magnesium can be formed from magnesium chlroide (Column 2, Lines 1-12).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the method of Van Weert for the production of aluminum from aluminum chloride in order to allow for the production of a different valuable metal, aluminum, while still maintaining the beneficial lack of chlorine by product generation as taught by Das.  
The combination thus teaching that the same reactants are supplied to the anode and the cathode and thus the reactions occurring under potential application comprising a cathode reaction comprising metal chloride reacting to form the metal and chlorine and an anode reaction comprising reacting hydrogen and chlorine to form hydrogen chloride, thus 2AlCl3 = 2Al + 3Cl2 and H2 + Cl2 = 2HCl, respectively.  
However, the combination fails to teach a means of providing/a source of the aluminum chloride for reduction in the method of Van Weert to aluminum.  
However, Cambridge also discusses the electrolytic reduction of aluminum chlorides to aluminum and teaches that the aluminum chloride can be provided in a suitable form for electrolytic reduction via leaching an aluminum bearing material with HCl to obtain a leachate comprising aluminum chloride (Abstract; Column 3, Lines 15-43 Figure 1)
Cambridge further teaches that, for provision to the cell, the aluminum chloride after leaching is sent to a crystallizer (18) wherein the aluminum chloride is sparged with gaseous HCl to produce solid aluminum chloride hexahydrate, and then downstream sent to dehydration (calcination) wherein the aluminum chloride hexahydrate is again treated under HCl atmosphere (by product) to regenerate aluminum chloride (Column 6, Lines 29-37; Column 7, Line 67-40; Figure 1).  
Cambridge further teaches that byproduct HCl is recycled to the leaching step (Column 6, Line 67 to Column 8, Line 58).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of invention recycle any produced by-product HCl, including that produced electrolytically in the combination of Van Weert and Das, to the leaching, in order to allow for recycling and useful use of the by-product of the electrolysis.  
As to claim 3, the combination of Van Weert, Das and Cambridge teaches the method of claim 1.  Cambridge further teaches that for the provision of the aluminum chloride to the cell the method comprises evaporating (18) the aluminum chloride compounds after the sparging (Column 6, Lines 29-37; Figure 1).
As to claim 4, the combination of Van Weert, Das and Cambridge teaches the method of claim 3.  Cambridge further teaches that the evaporating occurs via use of vacuum flash evaporation (Column 6, Lines 29-37).
As to claim 7, the combination of Van Weert, Das and Cambridge teaches the method of claim 1.  Cambridge further teaches that the aluminum chloride hexahydrate undergoes a solid/liquid separation (20) (Column 6, Lines 18-27; Figure 1).
As to claim 8, the combination of Van Weert, Das and Cambridge teaches the method of claim 7.  Cambridge further teaches that the solid/liquid separation is accomplished by vacuum filtration (Column 6, Lines 18-27)
As to claims 9 and 10, the combination of Van Weert, Das and Cambridge teaches the method of claim 7.  Cambridge further teaches that during a calcination step an HCl byproduct is produced via fluidized bed pyrohydrolysis, i.e. a dehydration process in a fluidized bed at high temperature wherein byproduct HCl is generated which is then recycled to the leaching step (Column 6, Line 67 to Column 8, Line 58).
As to claim 16, the combination of Van Weert, Das and Cambridge teaches the method of claim 1.  Cambridge further teaches that the aluminum bearing material is crushed prior to leaching (Column 3, Lines 51-52).
As to claim 23, the combination of Van Weert, Das and Cambridge teaches the method of claim 1.   Cambridge further teaches that the aluminum bearing material comprises, for example, bauxite, fly ash or clay (Column 3, Lines 18-19).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Van Weert, Das and Cambridge as applied to claim 3 above, and further in view of US Patent No. 3,143,392 to Saeman (Saeman).
As to claim 5, the combination of Van Weert, Das and Cambridge teaches the method of claim 3.  However, the combination fails to teach that the leached aluminum chloride is decanted prior to evaporating or sparging.  However, Saeman also discusses the production of aluminum materials from, for example, clay, and teaches that after leaching the leached clay should be treated, for example via decantation, to remove residues prior to further processing (Column 4, Lines 15-33)
As to claim 6, the combination of Van Weert, Das, Cambridge and Saeman teaches the method of claim 5.  Saeman further teaches that the residue removal step can comprise filtration (Column 4, Lines 15-33).  Saeman contemplates decantation and filtration as alternative; however, it would have been obvious to one of ordinary skill in the art at the time of filing to combine these known equivalent treatment steps with the expectation of further ensuring residue removal (MPEP 2144.06 II).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Van Weert, Das and Cambridge as applied to claim 9 above, and further in view of US Patent Application Publication No. 2016/0273070 to Boudreault et al. (Boudreault).
As to claim 11, the combination of Van Weert, Das and Cambridge teaches the method of claim 9.  However, Cambridge fails to contemplate the concentration at which the HCl is recycled to the leaching step.  However, Boudreault also discusses a method for extracting an aluminum compound from a starting material such as fly ash via HCl leaching (Abstract) and teaches that HCl from downstream processes should be recycled to the leaching step with the HCl at a concentration of 25-45% (Paragraph 0048).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to recycle the HCl of Cambridge at a concentration of 25-45% with the expectation of forming an effective HCl solution for effective leaching as taught by Boudreault.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Van Weert, Das and Cambridge as applied to claim 1 above, and further in view of US Patent No. 4,493,784 to Mamantov et al. (Mamantov).
As to claim 12, the combination of Van Weert, Das and Cambridge teaches the method of claim 1.  However, Cambridge teaches only one dehydration method and fails to contemplate a method comprising a two stage process as claimed.  However, Mamantov also discusses the dehydration of (Column 1, Lines 7-10; Column 2, Lines 29-46).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the dehydration method of Cambridge with the method of Mamantov with the expectation of forming an improved process as taught by Mamantov.  

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Van Weert, Das and Cambridge as applied to claim 1 above, and further in view of US Patent No. 4,264,569 to Sinha (Sinha).
As to claim 13, the combination of Van Weert, Das and Cambridge teaches the method of claim 1.  However, Cambridge fails to teach the specifically claimed dehydration method.  However, Sinha also discusses the dehydration of aluminum chloride hexahydrate for downstream electrolytic production of aluminum and teaches that a known method of dehydration comprises heating the aluminum chloride hexahydrate at 200°C to 450°C decomposing the hexahydrate and reacting the decomposed hexahydrate with a chlorine containing gas at 350°C to 500°C producing anhydrous chloride (Column 1, Lines 7-36; Column 3, Lines 20-35).  It would have been obvious to one of ordinary skill in the art at the time of invention that while each dehydration method has its own advantageous and disadvantageous, with the purpose of dehydration, it would have been obvious to substitute any known dehydration method of ACH, thus including the ones taught as known by Sinha, for the one contemplated in Cambridge, with the expectation of forming an effective method (MPEP 2144.06 II)
As to claim 14, the combination of Van Weert, Das and Cambridge teaches the method of claim 1.   However, Cambridge fails to teach the specifically claimed dehydration method.  However, Sinha also discusses the dehydration of aluminum chloride hexahydrate for downstream electrolytic production of aluminum and teaches that a known method of dehydration comprises heating the hexahydrate at 100°C to 500°C to remove water and heating this material at 600°C to 900°C to produce anhydrous aluminum chloride (Column 1, Lines 7-36; Column 2, Lines 56-68).  It would have been obvious to one of ordinary skill in the art at the time of invention that while each dehydration method has its own advantageous and disadvantageous, with the purpose of dehydration, it would have been obvious to substitute any known dehydration method of ACH, thus including the ones taught as known by Sinha, for the one contemplated in Cambridge, with the expectation of forming an effective method (MPEP 2144.06 II).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Van Weert, Das and Cambridge as applied to claim 1 above, and further in view of US Patent No. 4,339,415 to Choi et al. (Choi).
As to claim 15, the combination of Van Weert, Das and Cambridge teaches the method of claim 1.   However, Cambridge fails to further teach that the method comprises a step of separating silica from the leachate.  However, Choi also discusses the separation of aluminum from clay materials via leaching and teaches that it is known in the art that clay further comprises silica which can effectively be filtered out after leaching (Column 1, Lines 13-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Cambridge with a filtering step for removing silica to ensure that any silica present in the clay after leaching is removed as taught by Choi.  

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Van Weert, Das and Cambridge as applied to claim 16 above, and further in view of US Patent No. 2013/0068628 to Ling et al. (Ling).
As to claim 17, the combination of Van Weert, Das and Cambridge teaches the method of claim 16.  However, Cambridge fails to contemplate a specific effective size for the crushing.  However, Ling also discusses the recovery of aluminum from aluminum bearing material such as fly ash and teaches that an effective size is, for example, 200 mesh, 74 microns (Abstract; Paragraph 0075).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to crush the aluminum bearing material of Ling to, for example, 74 microns, with the reasonable expectation of providing effective material for downstream use.  
As to claim 19, the combination of Van Weert, Das and Cambridge teaches the method of claim 16.  However, Cambridge fails to further contemplate a magnetic separation step.  However, Ling also discusses the recovery of aluminum from aluminum bearing material such as fly ash and teaches that the starting material further comprises iron and that a large percentage of the iron can be removed via a wet magnetic step after crushing (Abstract; Paragraphs 0012 and 0013).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Cambridge with a magnetic separation step after crushing in order to remove a large percentage of iron upstream of further processing as taught by Ling.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of the combination of Van Weert, Das and Cambridge as applied to claim 16 above, and further in view of US Patent No. 3,393,975 to Mitchell et al. (Mitchell).
As to claim 18, the combination of Van Weert, Das and Cambridge teaches the method of claim 16.  However, Cambridge fails to further teach a cycloning step of the crushed aluminum bearing  (Column 6, Lines 4-10; Figure 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Cambridge with the addition of a cycloning step after the crushing in order to ensure appropriate sized material for downstream separation as taught by Mitchell.  

Claims 1, 3-4, 7-10, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over USP Patent No. 3,725,222 to Russell et al. (Russell) in view of Van Weert and further in view of Cambridge.
As to claim 1, Russell teaches a method for producing aluminum from an aluminum bearing material comprising providing an aluminum chloride to an electrolysis cell comprising an anode and a cathode wherein the reaction at the cathode is aluminum chloride to aluminum metal and chloride, thus 2AlCl3 = 2Al + 3Cl2, passing an electric current from the anode through the cathode, depositing aluminum at the cathode and draining the aluminum from the cathode (Column 2, Lines 19-34; Column 4, Line 54 to Column 5, Line 6).  However, Russel fails to teach that hydrogen is provided to the anode so that a reaction at the anode is H2 + Cl2 = 2HCl, instead teaching that chlorine gas is formed at the anode (Column 5, Lines 1-6).  
However, Van Weert also teaches a method for electrolytically producing a metal, magnesium, from a corresponding metal chloride in a molten salt bath, wherein the metal is produced from the reduction of the metal at the cathode.  Van Weert further teaches that while this reaction typically produces chlorine at the anode, as in Russell, this is an undesirable by product and an undesirable reaction in terms of all of energy requirements, environmental concerns, cost concerns, and storage concerns.  Van Weert teaches that the production of chlorine gas at the anode can be prevented by (Paragraphs 0004-0007, 0014, 0017, 0018, 0023 and 0025).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Russell with the addition of the provision of hydrogen to the anode during electrolysis, thus an anode reaction of H2 + Cl2 = 2HCl, in order to eliminate chlorine gas production at the anode and mitigate undesirable energy requirements, environmental concerns, cost concerns, and storage concern as taught by Van Weert.  
However, Russell further fails to teach a source for the aluminum chloride of proper form for provision to the electrolysis process.   
However, Cambridge also discusses the electrolytic reduction of aluminum chlorides to aluminum and teaches that the aluminum chloride can be provided in a suitable form for electrolytic reduction via leaching an aluminum bearing material with HCl to obtain a leachate comprising aluminum chloride (Abstract; Column 3, Lines 15-43 Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the aluminum chloride to the cell of Van Weert via the methods of Cambridge with the expectation of providing a suitable form of aluminum chloride to the cell of Van Weert for the chlorine free electrolytic production of aluminum, thus a method comprising a step of leaching the aluminum bearing material with HCl to obtain a leachate containing aluminum chloride.  
Cambridge further teaches that, for provision to the cell, the aluminum chloride after leaching is sent to a crystallizer (18) wherein the aluminum chloride is sparged with gaseous HCl to produce solid aluminum chloride hexahydrate, and then downstream sent to dehydration (calcination) wherein the aluminum chloride hexahydrate is again treated under HCl atmosphere (by product) to regenerate aluminum chloride (Column 6, Lines 29-37; Column 7, Line 67-40; Figure 1)
Cambridge further teaches that byproduct HCl is recycled to the leaching step (Column 6, Line 67 to Column 8, Line 58).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of invention recycle any produced by-product HCl, including that produced electrolytically in the combination of Russell and Van Weert, to the leaching, in order to allow for recycling and useful use of the by-product of the electrolysis.  
As to claim 3, the combination of Russell, Van Weert and Cambridge teaches the method of claim 1.  Cambridge further teaches that for the provision of the aluminum chloride to the cell the method comprises evaporating (18) the aluminum chloride compounds after the sparging (Column 6, Lines 29-37; Figure 1).
As to claim 4, the combination of Russell, Van Weert and Cambridge teaches the method of claim 3.  Cambridge further teaches that the evaporating occurs via use of vacuum flash evaporation (Column 6, Lines 29-37).
As to claim 7, the combination of Russell, Van Weert and Cambridge teaches the method of claim 1.  Cambridge further teaches that the aluminum chloride hexahydrate undergoes a solid/liquid separation (20) (Column 6, Lines 18-27; Figure 1).
As to claim 8, the combination of Russell, Van Weert and Cambridge teaches the method of claim 7.  Cambridge further teaches that the solid/liquid separation is accomplished by vacuum filtration (Column 6, Lines 18-27).  
As to claims 9 and 10, the combination of Russell, Van Weert and Cambridge teaches the method of claim 7.  Cambridge further teaches that during a calcination step an HCl byproduct is produced via fluidized bed pyrohydrolysis, i.e. a dehydration process in a fluidized bed at high temperature wherein byproduct HCl is generated which is then recycled to the leaching step (Column 6, Line 67 to Column 8, Line 58)
As to claim 16, the combination of Russell, Van Weert and Cambridge teaches the method of claim 1.  Cambridge further teaches that the aluminum bearing material is crushed prior to leaching (Column 3, Lines 51-52).
As to claim 23, the combination of Russell, Van Weert and Cambridge teaches the method of claim 1.   Cambridge further teaches that the aluminum bearing material comprises, for example, bauxite, fly ash or clay (Column 3, Lines 18-19).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Russell, Van Weert and Cambridge as applied to claim 3 above, and further in view of US Patent No. 3,143,392 to Saeman (Saeman).
As to claim 5, the combination of Russell, Van Weert and Cambridge teaches the method of claim 3.  However, the combination fails to teach that the leached aluminum chloride is decanted prior to evaporating or sparging.  However, Saeman also discusses the production of aluminum materials from, for example, clay, and teaches that after leaching the leached clay should be treated, for example via decantation, to remove residues prior to further processing (Column 4, Lines 15-33).  Therefore, it would have been obvious to one ordinary skill in the art at the time of invention to modify the method of Cambridge with an additional step of decantation after the leaching and prior to further downstream leaching in order to remove residues as taught by Saeman.  
As to claim 6, the combination of Russell, Van Weert, Cambridge and Saeman teaches the method of claim 5.  Saeman further teaches that the residue removal step can comprise filtration (Column 4, Lines 15-33).  Saeman contemplates decantation and filtration as alternative; however, it would have been obvious to one of ordinary skill in the art at the time of filing to combine these known equivalent treatment steps with the expectation of further ensuring residue removal (MPEP 2144.06 II).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Russell, Van Weert and Cambridge as applied to claim 9 above, and further in view of US Patent Application Publication No. 2016/0273070 to Boudreault et al. (Boudreault).
As to claim 11, the combination of Russell, Van Weert and Cambridge teaches the method of claim 9.  However, Cambridge fails to contemplate the concentration at which the HCl is recycled to the leaching step.  However, Boudreault also discusses a method for extracting an aluminum compound from a starting material such as fly ash via HCl leaching (Abstract) and teaches that HCl from downstream processes should be recycled to the leaching step with the HCl at a concentration of 25-45% (Paragraph 0048).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to recycle the HCl of Cambridge at a concentration of 25-45% with the expectation of forming an effective HCl solution for effective leaching as taught by Boudreault.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Russell, Van Weert and Cambridge as applied to claim 1 above, and further in view of US Patent No. 4,493,784 to Mamantov et al. (Mamantov).
As to claim 12, the combination of Russell, Van Weert and Cambridge teaches the method of claim 1.  However, Cambridge teaches only one dehydration method and fails to contemplate a method comprising a two stage process as claimed.  However, Mamantov also discusses the dehydration of aluminum chloride hexahydrate for downstream electrolytic production of aluminum and teaches that an improved dehydration method comprises contacting the hexahydrate with a melt comprising a chlorobasic mixture of at least one alkali metal chloride and aluminum chloride at a temperature with the range of about 160°C to 250°C to form gaseous HCl and an oxychloroaluminate containing reaction mixture, contacting said reaction mixture with gaseous HCl at a temperature within the range of 160°C to 250°C to form and release water from the reaction mixture and recover a melt enriched in aluminum (Column 1, Lines 7-10; Column 2, Lines 29-46).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the dehydration method of Cambridge with the method of Mamantov with the expectation of forming an improved process as taught by Mamantov.  

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Russell, Van Weert and Cambridge as applied to claim 1 above, and further in view of US Patent No. 4,264,569 to Sinha (Sinha).
As to claim 13, the combination of Russell, Van Weert and Cambridge teaches the method of claim 1.  However, Cambridge fails to teach the specifically claimed dehydration method.  However, Sinha also discusses the dehydration of aluminum chloride hexahydrate for downstream electrolytic production of aluminum and teaches that a known method of dehydration comprises heating the aluminum chloride hexahydrate at 200°C to 450°C decomposing the hexahydrate and reacting the decomposed hexahydrate with a chlorine containing gas at 350°C to 500°C producing anhydrous chloride (Column 1, Lines 7-36; Column 3, Lines 20-35).  It would have been obvious to one of ordinary skill in the art at the time of invention that while each dehydration method has its own advantageous and disadvantageous, with the purpose of dehydration, it would have been obvious to substitute any known dehydration method of ACH, thus including the ones taught as known by Sinha, for the one contemplated in Cambridge, with the expectation of forming an effective method (MPEP 2144.06 II).
As to claim 14, the combination of Russell, Van Weert and Cambridge teaches the method of claim 1.   However, Cambridge fails to teach the specifically claimed dehydration method.  However, Sinha also discusses the dehydration of aluminum chloride hexahydrate for downstream electrolytic production of aluminum and teaches that a known method of dehydration comprises heating the hexahydrate at 100°C to 500°C to remove water and heating this material at 600°C to 900°C to produce anhydrous aluminum chloride (Column 1, Lines 7-36; Column 2, Lines 56-68).  It would have been (MPEP 2144.06 II).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Russell, Van Weert and Cambridge as applied to claim 1 above, and further in view of US Patent No. 4,339,415 to Choi et al. (Choi).
As to claim 15, the combination of Russell, Van Weert and Cambridge teaches the method of claim 1.   However, Cambridge fails to further teach that the method comprises a step of separating silica from the leachate.  However, Choi also discusses the separation of aluminum from clay materials via leaching and teaches that it is known in the art that clay further comprises silica which can effectively be filtered out after leaching (Column 1, Lines 13-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Cambridge with a filtering step for removing silica to ensure that any silica present in the clay after leaching is removed as taught by Choi.  

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Russell, Van Weert and Cambridge as applied to claim 16 above, and further in view of US Patent No. 2013/0068628 to Ling et al. (Ling).
As to claim 17, the combination of Russell, Van Weert and Cambridge teaches the method of claim 16.  However, Cambridge fails to contemplate a specific effective size for the crushing.  However, Ling also discusses the recovery of aluminum from aluminum bearing material such as fly ash and teaches that an effective size is, for example, 200 mesh, 74 microns (Abstract; Paragraph 0075).  
As to claim 19, the combination of Russell, Van Weert and Cambridge teaches the method of claim 16.  However, Cambridge fails to further contemplate a magnetic separation step.  However, Ling also discusses the recovery of aluminum from aluminum bearing material such as fly ash and teaches that the starting material further comprises iron and that a large percentage of the iron can be removed via a wet magnetic step after crushing (Abstract; Paragraphs 0012 and 0013).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Cambridge with a magnetic separation step after crushing in order to remove a large percentage of iron upstream of further processing as taught by Ling.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of the combination of Russell, Van Weert and Cambridge as applied to claim 16 above, and further in view of US Patent No. 3,393,975 to Mitchell et al. (Mitchell).
As to claim 18, the combination of Russell, Van Weert and Cambridge teaches the method of claim 16.  However, Cambridge fails to further teach a cycloning step of the crushed aluminum bearing material.  However, Mitchell also discusses the recovery of aluminum materials from a clay starting material and teaches that after crushing the clay it is sent to a cyclone in order to size separate the crushed material to ensure the appropriate sized material for downstream separation (Column 6, Lines 4-10; Figure 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Cambridge with the addition of a cycloning step after the crushing in order to ensure appropriate sized material for downstream separation as taught by Mitchell.  

Response to Arguments
Applicant's arguments filed 30 November 2020 have been fully considered but they are not persuasive.  
Applicants first argue that prior to the filing of the present application, the aluminum industry was using the Bayer process and the Hall-Heroult process for the production of aluminum from aluminum oxide and discuss issues with utilizing other processes outside of these and give a general allegation that the state of the art prior to the filing of the application was utilizing processes that avoid the production of chlorine and utilize non-consumable non-carbon anodes.  However, it is important to note that even were it to be found persuasive that the majority of present research was dedicated as the Applicant alleges, all prior art teachings are still considered to be relevant prior art regardless of if the art teachings are the most common or typical.  
Applicants next argue that Van Weert does not appropriately meet the claim limitations as Van Weert discusses magnesium production from magnesium chloride and does not contemplate aluminum production from aluminum chloride.  The Examiner does not disagree with this summary of Van Weert, as the rejection is a 103 rejection and the teaching of aluminum does not come from Van Weert.  However, Applicants then further argue that a significant difference between magnesium production and aluminum production in this manner would be that aluminum metal would gather at the bottom of the cell while magnesium would gather at the top, and thus hydrogen gas supplied through the anode of Van Weert would not effectively be able to prevent chlorine gas formation as more hydrogen gas would inherently exit the anode at the top and not the bottom where the aluminum would be gathered.  However, the Examiner does not agree with this argument.  The hydrogen supplied is not reacting with the metal produced, but rather the chlorine/chloride ions produced, these would be present throughout the bath, and chlorine gas produced would clearly rise in the bath, so even if it were true that no 
Applicants further argue that the fused bath materials utilized under aluminum electrolysis would be different than those under magnesium electrolysis.  However, the Examiner maintains that this isn’t really a relevant argument.  The rejection does not state that the identical bath components are utilized, merely that both aluminum chloride and magnesium chloride can be electrolytically reduced to their metals via the same reaction pathways in molten bath electrolysis with the same undesirable chlorine by-product and thus that the method of Van Weert wherein the by-product is changed would be applicable to both metal materials.  One of ordinary skill in the art could easily make the appropriate bath and temperature modifications.  Furthermore, no bath components or temperatures of the electrolysis have been claimed.  
Applicants further argue that even if one of skill in the art would look to Das, they would be motivated to change the materials of the cell to inert materials, and not to provide hydrogen to the anode.  However, Das has not been utilized to teach the provision of hydrogen to the anode but instead to teach that aluminum is known to be produced from the corresponding chloride as magnesium is.  Just because Das teaches other solutions to other problems does not render the solutions of Van Weert obsolete.  Furthermore, there are no limitations in the present claims which would prevent an interpretation wherein both the hydrogen provision by-product solution of Van Weert and the materials improvement of Das were combined, no anode or cathode or cell materials of any kind are present in the claim limitations.  
Applicants further argue that there is no teaching that the electrolysis of aluminum chloride would result in a more efficient process utilizing a lower voltage and a cheaper anode material; however, it is important to note that the prior art does not need to recognize the same advantages as 
The Applicants further discuss in several places the modification of carbon anodes.  However, as above, it is important to note, that the limitations that the anode comprises carbon is not presently found in the claims.  
Furthermore, solely for compact prosecution the Examiner has presented, as above, an alternative set of rejections with the primary reference of Russell showing specifically the production of aluminum from aluminum chloride utilizing carbon containing electrodes.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/CIEL P Contreras/Primary Examiner, Art Unit 1794